DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 2-5 appear to be black and white photographs. In accordance with 37 CFR 1.84(b)(1), photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. In this case, there is no reason to believe that photographs as the only practicable medium for illustrating the claimed invention, as evinced by the fact that Figures 1 and 6-7 are acceptable drawings of the same or similar subject matter. Therefore, drawings in compliance with 37 CFR 1.84 are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In accordance with MPEP §606.01, where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. In this case, the title at the time of the allowance is not sufficiently descriptive.
Therefore, the application has been amended as follows:


TITLE
	BEEHIVE EXCLUDER INCLUDING STACKED ROWS OF OPENINGS AND CANTILEVERED EXTENSION CLIPS

	
Allowable Subject Matter
Claims 1-4, 7-11, 13, 15-16, and 19-20, as amended in the after-final claim amendments filed on July 27, 2022 and hereby entered, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claims 11 and 16 being substantively similar), Kim (KR 200343501) discloses a beehive excluder (abstract) configured to be coupled to an opening of a beehive housing bees (figs. 3 and 4), the beehive excluder comprising: a body (10, 20) defining a first uppermost row of openings (uppermost single row of 24) into the beehive (30), a dividing ridge (22) extending a width of the beehive excluder (figs. 2 and 6) adjacent the first uppermost row of openings (fig. 4), and a second lowermost row of openings (lowermost single row of 24) into the beehive adjacent the dividing ridge (figs. 2 and 6) and including a lower base (lowest 22; figs. 4 and 6) forming a lower edge of the lowermost row of openings (fig. 4), wherein each of the openings of the first uppermost row of openings is configured to allow the bees housed within the hive to land on the dividing ridge (fig. 4), wherein each of the openings of the second lowermost row of openings is configured to allow the bees housed within the beehive to land on the lower base (fig. 4).
Furthermore, Williams et al. (US 5,019,011) teaches clip members (62, 64) configured to couple the beehive excluder to the beehive (fig. 6), wherein the clip members are formed by a plurality of cantilevered extension members (fig. 6) extending into the beehive opening with upwardly extending detent members (66) on distal ends thereof (fig. 6).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein each of the openings of the first uppermost row of openings is configured to allow the bees housed within the beehive to proceed through the opening of the first uppermost row of openings without traversing a vertical abutment; wherein each of the openings of the second lowermost row of openings is configured to allow the bees housed within the beehive to proceed through the opening of the second lowermost row of openings without traversing a vertical abutment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647